         Case 1:18-cv-01821-EDK Document 21 Filed 01/31/19 Page 1 of 1




             In the United States Court of Federal Claims
                                         BID PROTEST

                                                  )
                                                  )
 ERNST & YOUNG LLP,                               )
                                                  )
                       Plaintiff,                 )
                                                  )           No. 18-1821C
        v.                                        )           (Filed: January 31, 2019)
                                                  )
 THE UNITED STATES OF AMERICA,                    )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )


                                            ORDER

        The Court is in receipt of Plaintiff’s consented to motion for dismissal based on
corrective action, pursuant to Rule 41(a) of the Rules of the Court of Federal Claims. ECF No.
20. Having reviewed the motion and, for good cause shown:

       1. The consented to motion for dismissal based on corrective action is GRANTED;

       2. This case shall be DISMISSED WITHOUT PREJUDICE; and

       3. The Parties shall bear their own fees and costs.

The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.



                                                      s/ Elaine D. Kaplan
                                                      ELAINE D. KAPLAN
                                                      Judge
